Citation Nr: 0209400
Decision Date: 04/25/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-11 520A	)	DATE APR 25, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had active service from October 1959 to October 1963.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 1998 decision by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  The RO granted entitlement to an increased evaluation of 20 percent for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy, effective May 8, 1997.  

In December 1999 the RO granted entitlement to an increased evaluation of 40 percent for the low back disability, again effective May 8, 1997.  In November 2001, the RO granted entitlement to an increased evaluation of 60 percent for the low back disability, again effective May 8, 1997.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal has been obtained.

2.  The competent, probative evidence of record shows that the low back disability is productive of not more than pronounced impairment, with no evidence of a fractured vertebra with cord involvement or complete bony fixation of the spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 and 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist in the development of claims.  First, VA has a duty to notify the veteran and his representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that VAs duties have been fulfilled.  The veteran was provided with adequate notice as to the evidence needed to substantiate his claim.  The Board concludes that the discussions in the decision, statement of the case (SOC), the supplemental statements of the case (SSOCs), and the letters sent to the veteran informed him of the information and evidence needed to substantiate his claim for entitlement to an increased rating for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy and complied with the VAs notification requirements.  The RO supplied the veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The evidence includes the veterans service medical records, private treatment records from May and September 1997, VA treatment records from April 1995 to November 1997, April to October 1999, and May 2000 to August 2001, and VA examination reports from April 1998, October 1998, and October 2000.

For the reasons stated above, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the veterans claim.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the issue currently on appeal.  Therefore, no further assistance to the veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the new VCAA regulations. As discussed above, VA has made all reasonable efforts to assist the veteran in the development of his claim and has notified him of the information and evidence necessary to substantiate his claim.  Consequently, the claim need not be referred to the veteran or his representative for further argument as the Boards consideration of the new regulations in the first instance does not prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Factual Background

Service medical records indicate that the veteran began experiencing symptoms in his lower back and left leg in June 1962.  In August 1963 he underwent a hemilaminectomy at the L5-S1 on the left side.  Service connection for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy was granted in March 1964 and an initial disability rating of 10 percent was assigned.  He filed a claim for an increased rating in November 1997.

VA treatment notes indicate that the veteran was seen for chronic low back pain in April 1997.  A May 1997 VA treatment note shows the veteran was diagnosed with radiculopathy.

A May 1997 private treatment note indicated that the veteran had had a magnetic resonance imaging (MRI).  The report noted that there was narrowing of the disc space at L5-S1 and to a lesser degree at the L4-5 level.  A vacuum phenomena was identified at L4-5, suggesting active degenerative disc disease.  There was sclerosis about the facets at L5-S1.  There were no fractures noted.  No lytic or blastic lesions were seen.  Degenerative changes could be seen about the right sacroiliac joint.  The soft tissues were unremarkable.  The conclusion was degenerative change with disc space narrowing.

A September 1997 VA treatment note indicated that the veteran was diagnosed with a lumbar herniated disc status post laminectomy with chronic pain.  A private treatment note indicated that an MRI of the lumbar spine was done in September 1997.  At L2-3 there was minimal diffuse disc bulging causing slight impression on the anterior thecal sac.  At L4-5 there was moderate diffuse disc bulging causing mild to moderate impression on the anterior thecal sac.  The disc bulging was most pronounced anterolaterally, especially right laterally and was accompanied with some marginal osteophytes.  

The disc bulging was asymmetrically prominent right laterally and the disc bulge abutted and appeared to mildly dorsally displace the right L4 nerve root lateral to the foramen.  The spinal canal was borderline in caliber at that level.  At L5-S1 there was disc desiccation and a moderate sized broad based central disc protrusion which impressed and deformed the anterior thecal sac to a mild degree.  That was the region of the origin of the S1 nerve root sheath.  There was evidence of a previous laminectomy at the L4-5 and the L5-S1 levels with magnetic field distortion artifact noted in the dorsal soft tissues.  There was no evidence of abnormal enhancement seen at that level.  There was no evidence of significant epidural fibrosis noted.  There appeared to be a laminectomy defect of the left L5 lamina.  

Post infusion images revealed no abnormal enhancement.  Alignment was normal.  Minor facet degenerative disease was seen.  The impression was status post posterior spinal surgery and presumed laminectomies L4-5 and L5-S1 without evidence of epidural fibrosis seen.  There was moderate sized broad based cental disc protrusion at L5-S1.  At L4-5 there was moderate diffuse disc bulging asymmetrically prominent right laterally which displaced the right L4 nerve root lateral to the foramen.

An undated VA electromyographic (EMG) report indicated that the veteran had had an EMG performed to rule out lumbosacral radiculopathy bilaterally.  The study summary indicated that it was a normal study with no evidence of radiculopathy on the lumbosacral nerve root bilaterally.

A VA examination was conducted in April 1998.  The veteran reported a history consistent with service medical records.  On examination he had a normal gait without an assistive device.  He was able to hop, walk on his heels and toes, and squat and rise.  He was able to forward bend 70 degrees to mid tibia.  He had full lateral flexion and rotation of the lumbar spine and 15 degrees of backward extension.  Straight leg raising was negative bilaterally.  Knee jerk was 2+ bilaterally and ankle jerk was 0 bilaterally.  There were no sensory or motor deficits.  There was, bilaterally, sciatic notch tenderness, no paraspinal muscle spasm and a well healed surgical scar on the lower back.  The veteran was diagnosed with failed back syndrome.

A VA examination was conducted in October 1998.  The veteran reported a history consistent with previous medical examinations.  On examination he had a normal gait without assistive device.  He was able to hop on either foot, heel and toe walk and squat and rise.  He bent forward 80 degrees to within 1½ inches of the floor.  He had 10 degrees of lateral flexion, 20 degrees of rotation and 15 degrees of backward extension.  There was a well-healed surgical scar on his low back.  Sciatic notch tenderness was positive on the left.  

There was paraspinal muscle spasm on the right.  Knee jerk was 2+ bilaterally.  Ankle jerk was 0 bilaterally with reinforcement.  There were no sensory or motor deficits.  Straight leg raising was positive on the left at 80 degrees provoking low back pain.  He was diagnosed with failed back syndrome.

X-rays were taken in October 1998.  The report indicated that there were hypertrophic spur formations with anterior wedging of the vertebral bodies.  There was slight to moderate narrowing of the L4-L5 disc interspace with a vacuum disc phenomenon.  There were arthritic changes with sclerosis as well as cystic formation in both sacroiliac joints.  The impression was hypertrophic spur formation and anterior wedging of the vertebral bodies.  There was mild to moderate degenerative disc disease at L4-L5 and arthritic changes in the sacroiliac joints.

An April 1999 VA treatment note indicated that the veterans back pain was not appreciably different and that the pain increased with leg crossing.  A VA treatment note from October 1999 indicated that he was being seen for back pain.  He was diagnosed with a back problem with no definitive radicular findings.

A VA examination was conducted in October 2000.  The veterans claims folder and medical file were reviewed.  On examination the gait was normal.  He was able to raise up on his heels and toes without difficulty or complaint of pain.  There was a 3 to 4 inch well healed midline scar in the lumbar region.  There was a slight complaint of pain in the lumbar spine on midline percussion.  There was no muscle spasm.  Deep tendon reflexes were 2+ and symmetric bilaterally.  There was no tenderness to palpation along the spine including right and left posterior superior iliac spine regions and right and left sacroiliac joints.  During seated straight leg raises on 90 degrees he complained of some pain in the right thigh and some pulling in the left thigh.  There were 90 degrees of flexion, 25 degrees extension, and side bending was 25 degrees on each side.  There was slight complaint of pulling in the lower back at the terminal degrees.  

The examiners impression was lumbar spine status post surgery with degenerative disc disease and degenerative joint disease.  Functional impairment was rated as mild with no functional loss as far as degrees of range of motion.

A VA treatment note indicated that the veteran had a computed axial tomographic (CAT) scan in May 2000.  At L3-L4 there was no evidence of herniation.  There was a mild concentric disc bulge.  The nerve roots exited freely.  There was mild hypertrophy of the facet joints.  At L4, there was a small posterior bone ridge.  There was vacuum disc phenomenon with disc space narrowing, degenerative disc disease, mild hypertrophy of the facets and concentric bulging disc which did appear to abut at least somewhat the exiting nerve roots and there was thought likely to be a secondary spinal stenosis.  At L5-S1, there appeared to be a focal central disc herniation and a prominent posterior bony ridge.  In addition, there was hypertrophy of the facet joints and narrowing of the lateral recesses, left greater than right.  There were areas of increased density anteriorly at the right sacroiliac joint suggesting probable sclerosis on a degenerative basis.  On the left, there was a focal area of increased bony sclerosis posterior to the sacroiliac joint in the iliac wing.  The conclusion was disc disease, secondary stenosis and herniated disc at L4-L5 and L5-S1.

An October 2000 VA treatment note indicated that the veteran was seen because his lower back was hurting more than usual.  He complained of tingling down the side and then the anterior shin, and then the top and bottom of the feet.  Back flexion was 20 degrees.  Deep tendon reflexes were 1+ on the left knee and 0 for the rest.  The veteran was diagnosed with chronic impairment status post laminectomy.

A November 2000 VA treatment note indicated that the veteran was experiencing increased pain in his back.  On examination the straight leg test was positive bilaterally.  Sciatic groove sign was negative.  He had bilaterally attenuated pulses.  He was diagnosed with mixed radicular and diabetic neuropathy and persistent radicular pain.

A VA treatment note indicated that the veteran had an EMG study done in March 2001.  The EMG findings of both lower extremities found no fibrillation, no positive sharp waves and no other spontaneous activities at rest.  The volitional activities showed very few polyphasics during muscular contractions.  Due to the veterans pain during muscle contraction the interference patterns were decreased.  The findings were considered to be unremarkable and there was no EMG evidence of acute lumbosacral spinal nerve root compromise bilaterally.

A March 2001 VA treatment note indicated that straight leg raises with leg extension produced pain by full extension and increased with dorsiflexion of the feet.  Knee reflexes were 1+ bilaterally.  There was decreased pin prick sensation in the left foot on the lateral side.  The veteran was diagnosed with lumbar radiculopathy status post laminectomies.

A July 2001 VA treatment note indicated that it was not clear whether the veterans sensory changes were from peripheral neuropathy or related to spinal nerve entrapment or both.  An August 2001 VA treatment note indicated that the veteran had 10 years of low back pain with right and left tingling feeling and some numbness.
Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individuals relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which Diagnostic Code or Codes are most appropriate for application of the veterans case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


In the case of residuals of a vertebra fracture a 100 percent evaluation is assigned where there is cord involvement, and the veteran is bedridden, or requires long leg braces.  Special monthly compensation may be considered.  With lesser involvements rating may be for limited motion and nerve paralysis.  A 60 percent evaluation is assigned where there is no cord involvement but there is abnormal mobility requiring neck brace (jury mast).  In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Where there is complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of the major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) a 100 percent evaluation is warranted.  Where the ankylosis of the spine is in a favorable angle a 60 percent evaluation is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5286.

A pronounced case of intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief warrants a 60 percent evaluation.  

In the case of severe intervertebral disc syndrome with recurring attacks from which there is intermittent relief, a 40 percent rating is appropriate.  A moderate case of recurrent attacks is rated 20 percent disabling.  A mild case is appropriately rated 10  percent disabling.  Postoperative, cured intervertebral disc syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.


Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2001).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2001) contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also elated considerations.  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize painful motion with joints or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2001).  However, the evaluation of the same disability or the same manifestations under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).




Analysis

The Board notes that the veteran is rated under Diagnostic Code 5293, for intervertebral disc syndrome.  He is currently rated at the maximum rating available, 60 percent, under this diagnostic code.  A higher schedular rating is only available to the veteran if he meets the criteria for a higher rating under another diagnostic code.

100 percent ratings are available under Diagnostic Codes 5285 and 5286.  However, there is no medical evidence that indicates that the veteran suffers from residuals of a fractured vertebrae with spinal cord involvement or from a complete bony fixation of the spine.  Accordingly, the veteran does not meet the criteria for an increased rating under either of these diagnostic codes.  

The Court has held that diagnosed codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 8 Vet. App. 202, 206 (1955).  

The VA General Counsel in a precedent opinion has held that diagnostic code 5293, for intervertebral disc syndrome, involves loss of range of motion and that consideration of 38 C.F.R. §§ 4.40, 4.45 is applicable.  VAOPGCPREC 36-97.  

The code applied in the veterans rating for his low back disability contemplates limitation of motion of the lumbar spine in evaluating his appeal for increased compensation benefits.  However, it has been held that consideration of functional loss due to pain is not required when the current rating is the maximum disability rating available for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not applicable in this case.




In addition, the Court has held that a separate, additional rating may be assigned if the veterans disability is manifested by a scar that is poorly nourished with repeated ulceration, a scar that is tender and painful on objective demonstration, or a scar that is otherwise causative of limitation of motion.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001);  Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the medical examinations of record have consistently noted a well healed scar on the lumbar spine.  There is no indication in the medical evidence of record that the veteran's scar per se is tender, painful, or results in limited function of the back.  As such, a separate compensable disability evaluation for the veterans scar is not warranted.

Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for an evaluation in excess of 60 percent for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  


The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veterans average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the veterans symptoms and disability level.

The record does not reflect a disability that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the veteran for his service-connected disability.  

The Board notes that the disability has not recently required hospitalization.  In fact, it does not appear that the veteran has been hospitalized for treatment of his disability since separation from service.  

There is no evidence on the record of marked interference with employment and no medical evidence has been presented to support a conclusion that the veterans service-connected disability significantly interferes with his employment.  

The Board also notes that his current rating contemplates a substantial degree of industrial impairment, and there is no reason to believe that the rating schedule does not adequately compensate the veteran for the impairment.  

In summary, the Board does not find that the veterans case is outside the norm so as to warrant consideration of the assignment of an extraschedular rating.  

Therefore, referral of this matter for consideration under the provisions of 38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an evaluation in excess of 60 percent for residuals of degeneration of the 5th lumbar disc, postoperative laminectomy is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to the United States Court of Appeals for Veterans Claims." (1) A "Notice of Disagreement filed on or after November 18, 1988" is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled "Representation before VA," filing a "Notice of Disagreement with respect to the claim on or after November 18, 1988" is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
